ORDER
REDDEN, District Judge.
This case is before the Court pursuant to remand from the United States Court of Appeals for the Ninth Circuit. The parties have reached a settlement of the issues and have moved this Court to vacate its order and opinion of August 29, 1983, 569 F.Supp. 776, and the judgment of September 2, 1983.
In view of the settlement, this Court will grant that joint motion. Accordingly, it is ORDERED that: (1) the order and opinion entered on August 29, 1983 and the judgment of September 2, 1983 in this case are hereby vacated; and (2) this action is dismissed as moot.